Citation Nr: 1207714	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating higher than 40 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active military service from July 1980 to October 1992. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida - which, in relevant part, granted the Veteran's claim for service connection for peripheral neuropathy in her lower extremities and assigned initial 10 percent ratings retroactively effective from July 7, 2006, the date of receipt of her claim.  The RO denied her claim for service connection for rhinitis and determined she had not submitted new and material evidence to reopen her previously denied, unappealed, claim for service connection for a left knee disorder. 

In May 2010, the Board issued a decision denying her claim for service connection for rhinitis and determining that new and material evidence had not been submitted to reopen her previously denied, unappealed, claim for service connection for a left knee disorder.  However, the Board remanded her remaining claims for higher initial ratings for the peripheral neuropathy of her lower extremities to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - in particular, to have her reexamined to reassess the severity of this lower extremity neuropathy.

She had this additional VA compensation examination in October 2010 and, after considering the results of it, the AMC issued a decision in October 2011 increasing the ratings for this lower extremity neuropathy from 10 to 40 percent, retroactively effective from July 7, 2006, so back to the date of receipt of this claim.  She since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a claimant is seeking the highest possible rating for a disability unless he/she expressly indicates otherwise).


The Veteran also submitted a statement in September 2011 requesting a higher rating for her underlying diabetes mellitus, which is currently rated as 20-percent disabling.  As well, she requested ratings higher than 10 percent for her associated peripheral neuropathy, without specifying whether she was referring to the neuropathy affecting her upper extremities, lower extremities, or both upper and lower extremities.  Service connection is in effect for both upper and lower extremity diabetic peripheral neuropathy.  Because, however, the AMC since has increased the ratings for her lower extremity neuropathy in October 2011, so since receiving that statement, and the Board is deciding whether she is entitled to an even higher rating for this lower extremity neuropathy in this decision, there only remains the question of whether she also is entitled to ratings higher than 10 percent for her upper extremity neuropathy.  But as the Agency of Original Jurisdiction (AOJ), the RO has not had opportunity to consider these additional claims in the first instance.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO). 


FINDING OF FACT

The diabetic peripheral neuropathy affecting the Veteran's lower extremities is moderately severe versus severe, does not involve marked muscular atrophy, and causes incomplete not complete paralysis of the affected nerve.


CONCLUSION OF LAW

The criteria are not met for initial ratings higher than 40 percent for the peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8599-8520 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

Here, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2006, June 2007 and November 2011.  The July 2006 letter was sent prior to initially adjudicating her claims in March 2007, so in the preferred sequence, and when she was trying to establish her underlying entitlement to service connection.  The letter informed her of the evidence required to substantiate her underlying claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of the claim in the event service connection was granted, which it was in that March 2007 decision.

In cases, as here, where increased-rating claims arose in another context, namely, the Veteran trying to establish her underlying entitlement to service connection, and the claims were subsequently granted and she has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 concerning rating decisions and an SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to "downstream" elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And specifically pertaining to these "downstream" claims for higher initial ratings for her lower extremity peripheral neuropathy, the Veteran received this required SOC in December 2007 (and even an SSOC since in October 2011) discussing this downstream element of the claims, including citing the applicable statutes and regulations and containing discussions of the reasons and bases for not assigning even higher initial ratings.  Moreover, and in any event, as mentioned, she was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of her claim in the July 2006 letter that preceded the initial adjudication of her underlying claim for service connection.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her service treatment records (STRs) and VA treatment records in support of her claims.  In addition, she had VA compensation examinations - including in October 2010 following and as a result of the Board's May 2010 remand, to assess the severity of her neuropathy, which, as mentioned, is now the determinative issue since her appeal concerns the downstream issue of the ratings for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination for this disability was in October 2010, in response to the Board's May 2010 remand directive, so relatively recently.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another examination therefore is not needed.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (indicating the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).  And in having the Veteran undergo that October 2010 VA examination to reassess the severity of her lower extremity neuropathy, there was compliance with this May 2010 remand directive because the report of the examination contains responses to the questions the Board posed in that remand and provided the information needed to properly assess the severity of this disability in relation to the applicable rating criteria.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of the claims may proceed without prejudicing the Veteran.  

II.  Whether Initial Disability Ratings higher than 40 Percent are Warranted for the Lower Extremity Peripheral Neuropathy

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board must also consider whether to "stage" the rating to compensate the Veteran for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  And this is true irrespective of whether the initial rating is at issue or, instead, an already established rating  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


The Veteran's lower extremity peripheral neuropathy is currently rated as 
40-percent disabling (for each lower extremity) under DC 8599-8520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  Moderately severe incomplete paralysis is rated as 40-percent disabling, and severe incomplete paralysis, with marked muscular atrophy, is rated as 60-percent disabling.  Complete paralysis is when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, and is rated as 80-percent disabling.  38 C.F.R. § 4.124a, DC 8520.

These descriptive words such as "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.

But that said, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  Whereas "severe" is generally defined as "of a great degree:  serious."  See Webster's Eleventh New Collegiate Dictionary, at pages 787, 798 and 1140 (2007).  So "moderately severe" is somewhere in between these two extremes.

VA outpatient records from February to November 2007 concern the Veteran's ongoing treatment for her underlying diabetes mellitus and the associated symptoms as complications of it.  However, these records do not specifically discuss the peripheral neuropathy affecting her lower extremities, including in terms of its severity.

The Veteran had a VA compensation examination in February 2007, but when she was trying to establish her underlying entitlement to service connection for this lower extremity neuropathy, so that examination primarily concerned the etiology of this neuropathy insofar as whether it was attributable to her military service and, in particular, a complication of her diabetes mellitus, so secondary to it.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection for disability that is proximately due to, the result of, or aggravated by a service-connected disability).  Nevertheless, aside from confirming it was, that examination also provided findings concerning its severity.  The diagnosis of peripheral neuropathy was established, characterized by loss of sensation and parasthesias in her feet.  Her dorsalis pedis and posterior tibial pulses were normal, as were the temperature and color of her lower extremities.  It was confirmed this lower extremity neuropathy was due to her poorly-controlled diabetes mellitus.

She had another VA compensation examination later that year, in September 2007, after the granting of service connection for this neuropathy in the RO's March 2007 decision.  So this additional examination more concerned assessing the severity of the neuropathy since she had appealed for higher initial ratings following the granting of service connection for this disability.  During this additional examination, she complained of weakness, numbness, parasthesias and pain, mainly in her left lower extremity.  The examiner did not discuss any symptoms referable to the Veteran's right lower extremity.

In June 2008, the Veteran submitted a statement from her husband in support of her claim.  Her husband attested that she is in constant pain, with the pain radiating down the left side of her body from her hip to her foot.  She has difficulty sleeping at night due to this pain and she can barely stand to walk.  Her husband also stated that the pain had increased.

In October 2010, as a result of the Board's May 2010 remand directive, the Veteran had another VA compensation examination to reassess the severity of her lower extremity peripheral neuropathy.  She continued to complain of burning, tingling, and numbness in her left foot.  She also stated there was tingling and numbness in her right foot, with shooting pain through both ankles.  The examiner noted the Veteran reported she walks with a straight cane.  On objective physical examination, peripheral nerve reflex testing showed knee jerk reactions of 2+, bilaterally, ankle jerk reactions also of 2+, bilaterally, and normal plantar flexion, bilaterally.  Sensory examination revealed decreased pain and pinprick sensation for the right lower extremity and decreased pain, pinprick and vibration for the left lower extremity.  Motor examination also showed active movement against full resistance for hip flexion and extension, knee flexion and extension, hip flexion and extension, ankle dorsiflexion and plantar flexion, and great toe extension, bilaterally.  There was no indication of any joint affected by the Veteran's nerve disorder.  In response to the Board's remand directive that the examiner describes the severity of this neuropathy in terms of whether it was "mild", "moderate", "moderately severe", or "severe", the examiner indicated it is "moderately severe."

As a result of the October 2010 VA examiner's characterization of the Veteran's lower extremity peripheral neuropathy as "moderately severe," the AMC assigned higher 40 percent ratings for this disability in the October 2011 decision since this comports with DC 8520.  There is no evidence in the record suggesting this neuropathy deserves the next higher 60 percent rating because there has not been the required indication of "severe" incomplete paralysis with marked muscular atrophy.  And there certainly is no evidence of complete paralysis to warrant an even higher 80 percent rating because it has not been shown that her foot dangles and drops, that she has no active movement possible of muscles below her knee, or that her flexion of her knee is weakened or (very rarely) lost.

The Board observes that there are other peripheral nerves involving the lower extremities between the toes and mid calf.  DCs 8521 through 8525 pertain to the common peroneal nerve, superficial peroneal nerve, deep peroneal nerve, tibial nerve, and posterior tibial nerve respectively.  So the Board also has considered whether the Veteran would benefit from an evaluation under one of these other DCs.  However, she would not, as an evaluation of 40 percent is already a greater rating than provided by each of these other DCs.  38 C.F.R. § 4.124a.


Also, since the AMC assigned the higher 40 percent ratings back to the date of receipt of the underlying claim for service connection for this disability, rather than just back to the date of the October 2010 VA compensation examination, the Board cannot "stage" the ratings because this represents the maximum level of disability the Veteran has had on account of her lower extremity neuropathy since the filing of her claim.  Fenderson, 12 Vet. App. at 125-26.

Extra-Schedular Consideration

There equally is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, the symptoms the Veteran experiences (e.g., pain, numbness, etc.) are contemplated by the applicable schedular rating criteria.  Indeed, it is the frequency and extent of these symptoms that determines how her disability resultantly is characterized, specifically in terms of whether it is "mild", "moderate", "moderately severe", "severe", or even more disabling.  

Moreover, there is no indication there has been consequent marked interference with her employment, meaning above and beyond that contemplated by her now higher 40 percent schedular ratings.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting she is not adequately compensated for this disability by the regular rating schedule.  Her evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  So extra-schedular consideration is not warranted in this instance.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claims for initial ratings higher than 40 percent for the peripheral neuropathy of the lower extremities is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


